DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-6, 8, 10-16, 18-19, 29-30, and 32-36 are pending in this application.Claims 1, 4-6, 8, 10-12, 14-16, and 18-19 are presented as currently amended claims.
Claims 2, 13, 29-30 and 32-35 are presented as original or previously amended claims.
Claim 36 is newly presented.
Claims 3, 7, 9 and 31 are cancelled.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “imaging means” “input means” “processing means” and “output means“ invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no specific structure associated with “imaging means” “input means” “processing means” and “output means“.  Therefore, claims 1-2, 4-6, 8, 10-16, 29, and 32-36 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph for the recitation of one or more of “imaging means” “input means” “processing means” and “output means“
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purposes of this action, an “imaging means” is being interpreted as a computer interfaced such that it can receive and interpret optical information directly or through an electronic control unit (ECU). An “input means” is being interpreted as a computer interfaced such that it can receive and interpret user input. A “processing means” is being interpreted as a computer interfaced to vehicle subsystems. And “output means“ is being interpreted as a computer interfaced to display information to a driver.
Claims 2, 4, 29, and 33 are rejected due to dependency on a previously rejected claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 29-30 are further rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 5 improperly depends on cancelled claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 29 recites “A vehicle” which claims an apparatus in the form of an independent claim, however, the remainder of the claim is in the form of a dependent claim by reciting “according to claim 1.” Claim 30 is rejected under similar logic for claiming “A non-transitory computer readable medium” in a similar mixed form. Correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 11-13, 15-16, 18-19, 29-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Talty et al. (US 20150321666 A1) (hereinafter Talty) in view of Guan (US 20170270378 A1). As regards the individual claims:
Regarding claim 1, Talty teaches a system for determining a location of a tow hitch mounted to a vehicle, the system comprising:
imaging means disposed in relation to the vehicle to output image data corresponding to an image (Talty: ¶ 008; the method includes providing a camera positioned such that an image produced by the camera includes a region to the rear of the vehicle [and] identifying a spatial location of the first coupling); 
and processing means arranged to: receive the image data (Talty: ¶ 009; A controller is in communication with the at least one sensing device. The controller is configured to identify a spatial location of the first coupling),
However, Talty does not explicitly teach: select a region of the image, wherein the region is a portion of the image; but Guan does teach:
select a region of the image, wherein the region is a portion of the image (Guan: ¶ 0124; FIG. 19 is a diagram of a pixel region 85a obtained by extracting the pixels of the region 85 in which a signal color of the nighttime blue signal 93B expands before the expansion processing. FIG. 20 is a diagram of a pixel region 85b obtained by extracting the pixels of the region 85 in which the signal color of the nighttime blue signal 93B expands after the expansion processing.) (Guan: Fig. 19; [showing system selecting a rectangular region on which further processing will occur])

    PNG
    media_image1.png
    304
    463
    media_image1.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Talty with the teachings of Guan because simple substitution of one known element for another to obtain predictable results (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)(B)) is obvious. In the instant case, Talty contains a system for automotive image recognition used in a tow hitch automation but which differs from the claimed limitation by the substitution of a different identification and shape transform process, but Guan shows that using the claimed identification and shape transform process was known in the art of automotive image recognition and classification prior art and one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Consequently, the combination is obvious to a person of ordinary skill in the art.
detect a predetermined shape in the region of the image; (Guan: ¶ 110; The signal-candidate-region recognizer 30 sets the signal-recognition-processing target region 82 for searching for the signal 93 of the traffic light 92 in an image) (Guan: Fig. 8; [showing steps of target recognition])

    PNG
    media_image2.png
    615
    298
    media_image2.png
    Greyscale

extract a plurality of template areas of image data based on the detected predetermined shape; (Guan: ¶ 128; The signal-shape recognizer 32 extracts a circular shape from the pixel regions 85b and 80b of the expanded signal 93 and performs shape recognition processing for recognizing the shape of the signal 93 (S218).) (Guan: ¶ 133] The signal-shape recognizer 32 similarly performs the shape recognition processing with respect to the yellow signal 93Y and the red signal 93R, to generate the result region obtained by detecting the yellow signal 93Y and the red signal) (Guan: ¶ 108; The signal-recognition-dictionary input unit 26 outputs the signal-color recognition dictionary DC2 selected according to the identifying result of the time period acquired from the time period identifier 24, to the signal-candidate-region recognizer)
extract at least one feature from each of the plurality of template areas; (Guan: ¶ 129; an image of the nighttime blue signal 93B, which is extracted by the signal-shape recognizer 32 according to the Hough transform. FIG. 24 is a diagram illustrating the rectangular recognition region 84 circumscribed to the circular signal region 80 in which the signal-shape recognizer) (Guan: ¶ 130; the signal-shape recognizer 32 obtains the recognition region 84, which is a rectangular shape circumscribed to the extracted circular signal region 80. The signal-shape recognizer 32 sets the region of the recognition region 84 as a result region obtained by detecting the blue signal)
Talty further teaches:
perform a classification to identify which of the plurality of template areas contains the location of the tow hitch; and determine an indication of the location of the tow hitch based on the classification. (Talty: ¶ 040; determining a position of the first coupling 108 in the image [using a] pattern matching routine, such as a Hough Transform, may be utilized to determine the position of the first coupling 108 in the image. For instance, a circular Hough Transform may be applied when the first coupling 108 is implemented as the hitch ball) (Talty: ¶ 048; exemplary embodiments described above may be combined to provide greater accuracy in determining the positions of the first and second couplings).
Regarding claim 4, as detailed above, Talty in view of Guan teaches the invention as detailed with respect to claim 1. Talty further teaches:
wherein the predetermined shape is a circle (Talty: ¶ 040; pattern matching routine, such as a Hough Transform, may be utilized to determine the position of the first coupling 108 in the image. For instance, a circular Hough Transform may be applied when the first coupling 108 is implemented as the hitch ball).
Regarding claim 11, as detailed above, Talty in view of Guan teaches the invention as detailed with respect to claim 1. Talty further teaches:
wherein the processing means is further arranged to fit a shape corresponding to the tow hitch to the tow hitch region of the image data to determine the location of the tow hitch within the image (Talty: ¶ 040; pattern matching routine, such as a Hough Transform, may be utilized to determine the position of the first coupling 108 in the image. For instance, a circular Hough Transform may be applied when the first coupling 108 is implemented as the hitch ball).
Regarding claim 12, as detailed above, Talty in view of Guan teaches the invention as detailed with respect to claim 1. Talty further teaches:
comprising output means arranged to provide the indication of the location of the tow hitch to an occupant of the vehicle (Talty: ¶ 051; displaying the path 1006 to a user, e.g., a driver of the vehicle 102. In one implementation, the path 1006 may be displayed on the HMI 122 superimposed on the image of the backup camera).
Regarding claim 13, as detailed above, Talty in view of Guan teaches the invention as detailed with respect to claim 12. Talty further teaches:
wherein the output means comprises a visual display means and the indication indicative of the location of the tow hitch comprises a representation of at least a portion of the image and a visual indicator indicative of the location of the tow hitch (Talty: ¶ 051; displaying the path 1006 to a user, e.g., a driver of the vehicle 102. In one implementation, the path 1006 may be displayed on the HMI 122 superimposed on the image of the backup camera).
Regarding claim 15, Talty teaches: a controller for a vehicle tow assist system,
the controller comprising: input means for receiving image data corresponding to an image of a region proximal to a vehicle (Talty: ¶ 010-011; system includes one or more cameras operable for collecting dynamic pixel images of the first and second hitch devices, and . . . and a controller . . . The controller is programmed to display the first graphical overlay to the dynamic pixel images during a first phase of the hitching operation, and to calculate a distance between a calibrated position of the first hitch device and the determined position of the second hitch device);
and processing means for selecting a region of the image, wherein the region is a portion of the image (Talty: ¶ 009; A controller is in communication with the at least one sensing device. The controller is configured to identify a spatial location of the first coupling),
However, Talty does not explicitly teach: select a region of the image, wherein the region is a portion of the image; but Guan does teach:
select a region of the image, wherein the region is a portion of the image (Guan: ¶ 0124; FIG. 19 is a diagram of a pixel region 85a obtained by extracting the pixels of the region 85 in which a signal color of the nighttime blue signal 93B expands before the expansion processing. FIG. 20 is a diagram of a pixel region 85b obtained by extracting the pixels of the region 85 in which the signal color of the nighttime blue signal 93B expands after the expansion processing.) (Guan: Fig. 19; [showing system selecting a rectangular region on which further processing will occur])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Talty with the teachings of Guan because simple substitution of one known element for another to obtain predictable results (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)(B)) is obvious. In the instant case, Talty contains a system for automotive image recognition used in a tow hitch automation but which differs from the claimed limitation by the substitution of a different identification and shape transform process, but Guan shows that using the claimed identification and shape transform process was known in the art of automotive image recognition and classification prior art and one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Consequently, the combination is obvious to a person of ordinary skill in the art.
detecting a predetermined shape in the region of the image; (Guan: ¶ 110; The signal-candidate-region recognizer 30 sets the signal-recognition-processing target region 82 for searching for the signal 93 of the traffic light 92 in an image) (Guan: Fig. 8; [showing steps of target recognition])
extracting a plurality of template areas of image data based on the detected predetermined shape (Guan: ¶ 128; The signal-shape recognizer 32 extracts a circular shape from the pixel regions 85b and 80b of the expanded signal 93 and performs shape recognition processing for recognizing the shape of the signal 93 (S218).) (Guan: ¶ 133] The signal-shape recognizer 32 similarly performs the shape recognition processing with respect to the yellow signal 93Y and the red signal 93R, to generate the result region obtained by detecting the yellow signal 93Y and the red signal) (Guan: ¶ 108; The signal-recognition-dictionary input unit 26 outputs the signal-color recognition dictionary DC2 selected according to the identifying result of the time period acquired from the time period identifier 24, to the signal-candidate-region recognizer)
extracting at least one feature from each of the plurality of template areas (Guan: ¶ 129; an image of the nighttime blue signal 93B, which is extracted by the signal-shape recognizer 32 according to the Hough transform. FIG. 24 is a diagram illustrating the rectangular recognition region 84 circumscribed to the circular signal region 80 in which the signal-shape recognizer) (Guan: ¶ 130; the signal-shape recognizer 32 obtains the recognition region 84, which is a rectangular shape circumscribed to the extracted circular signal region 80. The signal-shape recognizer 32 sets the region of the recognition region 84 as a result region obtained by detecting the blue signal)
Talty further teaches:
performing a classification to identify which of the plurality of template areas contains the location of the tow hitch and determining an indication of the location of the tow hitch based on the classification. (Talty: ¶ 040; determining a position of the first coupling 108 in the image [using a] pattern matching routine, such as a Hough Transform, may be utilized to determine the position of the first coupling 108 in the image. For instance, a circular Hough Transform may be applied when the first coupling 108 is implemented as the hitch ball) (Talty: ¶ 048; exemplary embodiments described above may be combined to provide greater accuracy in determining the positions of the first and second couplings).
Regarding claim 16, as detailed above, Talty in view of Guan teaches the invention as detailed with respect to claim 15. Talty further teaches:
further comprising output means for outputting the indication of the location of the tow hitch (Talty: ¶ 051; displaying the path 1006 to a user, e.g., a driver of the vehicle 102. In one implementation, the path 1006 may be displayed on the HMI 122 superimposed on the image of the backup camera).
Regarding claim 18, Talty teaches a method of:
determining a location of a tow hitch mounted to a vehicle, the method comprising: receiving image data corresponding to an image of a region proximal to a vehicle (Talty: ¶ 008; the method includes providing a camera positioned such that an image produced by the camera includes a region to the rear of the vehicle [and] identifying a spatial location of the first coupling);
However, Talty does not explicitly teach:
selecting a region within the image, wherein the region is a portion of the image, but Guan does teach:
selecting a region within the image, wherein the region is a portion of the image (Guan: ¶ 0124; FIG. 19 is a diagram of a pixel region 85a obtained by extracting the pixels of the region 85 in which a signal color of the nighttime blue signal 93B expands before the expansion processing. FIG. 20 is a diagram of a pixel region 85b obtained by extracting the pixels of the region 85 in which the signal color of the nighttime blue signal 93B expands after the expansion processing.) (Guan: Fig. 19; [showing system selecting a rectangular region on which further processing will occur]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Talty with the teachings of Guan because simple substitution of one known element for another to obtain predictable results (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)(B)) is obvious. In the instant case, Talty contains a system for automotive image recognition used in a tow hitch automation but which differs from the claimed limitation by the substitution of a different identification and shape transform process, but Guan shows that using the claimed identification and shape transform process was known in the art of automotive image recognition and classification prior art and one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Consequently, the combination is obvious to a person of ordinary skill in the art.
detecting a predetermined shape in the region of the image; (Guan: ¶ 110; The signal-candidate-region recognizer 30 sets the signal-recognition-processing target region 82 for searching for the signal 93 of the traffic light 92 in an image) (Guan: Fig. 8; [showing steps of target recognition])
extracting a plurality of template areas of image data based on the detected predetermined shape (Guan: ¶ 128; The signal-shape recognizer 32 extracts a circular shape from the pixel regions 85b and 80b of the expanded signal 93 and performs shape recognition processing for recognizing the shape of the signal 93 (S218).) (Guan: ¶ 133] The signal-shape recognizer 32 similarly performs the shape recognition processing with respect to the yellow signal 93Y and the red signal 93R, to generate the result region obtained by detecting the yellow signal 93Y and the red signal) (Guan: ¶ 108; The signal-recognition-dictionary input unit 26 outputs the signal-color recognition dictionary DC2 selected according to the identifying result of the time period acquired from the time period identifier 24, to the signal-candidate-region recognizer)
extracting at least one feature from each of the plurality of template areas (Guan: ¶ 129; an image of the nighttime blue signal 93B, which is extracted by the signal-shape recognizer 32 according to the Hough transform. FIG. 24 is a diagram illustrating the rectangular recognition region 84 circumscribed to the circular signal region 80 in which the signal-shape recognizer) (Guan: ¶ 130; the signal-shape recognizer 32 obtains the recognition region 84, which is a rectangular shape circumscribed to the extracted circular signal region 80. The signal-shape recognizer 32 sets the region of the recognition region 84 as a result region obtained by detecting the blue signal)
Talty further teaches:
performing a classification to identify which of the plurality of template areas contains the location of the tow hitch; and determining an indication of the location of the tow hitch based on the classification. (Talty: ¶ 040; determining a position of the first coupling 108 in the image [using a] pattern matching routine, such as a Hough Transform, may be utilized to determine the position of the first coupling 108 in the image. For instance, a circular Hough Transform may be applied when the first coupling 108 is implemented as the hitch ball) (Talty: ¶ 048; exemplary embodiments described above may be combined to provide greater accuracy in determining the positions of the first and second couplings).
Regarding claim 19, as detailed above, Talty in view of Guan teaches the invention as detailed with respect to claim 18. Talty further teaches:
wherein the predetermined shape is a circle (Talty: ¶ 040; pattern matching routine, such as a Hough Transform, may be utilized to determine the position of the first coupling 108 in the image. For instance, a circular Hough Transform may be applied when the first coupling 108 is implemented as the hitch ball).
Regarding claim 29, as detailed above, Talty in view of Guan teaches the invention as detailed with respect to claim 1. Talty further teaches:
A vehicle comprising the system according to in claim 1 (Talty: ¶ 010; A system . . . for providing guided control of a hitching operation between a tow vehicle having a first hitch device and a trailer having a second hitch device).
Regarding claim 30, as detailed above, Talty in view of Guan teaches the invention as detailed with respect to claim 18. Guan further teaches:
A non- transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to perform the method according to claim 18 (Guan: Clm. 11; A non-transitory computer-readable recording medium with an executable program stored thereon, wherein the program instructs a computer to perform: acquiring image data; setting an object-recognition-processing target region in an image of the image data)
Regarding claim 32, as detailed above, Talty in view of Guan teaches the invention as detailed with respect to claim 1. Talty further teaches:
wherein the processing means is arranged to select the region of the image based on either or both an expected, approximate, location of the tow hitch (Talty: ¶ 043; In one technique, a presumed height of the second coupling 114 relative to the ground is known and stored in the memory 121. This presumed height serves to narrow the region of the image produced by the camera 800 in which the second coupling 114 may be located)
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Talty in view of Guan in view of Zeng et al (US 20160378118 A1) (hereinafter Zeng). As regards the individual claims:
Regarding claim 33, as detailed above, Talty in view of Guan teaches the invention as detailed with respect to claim 1. Neither Talty in view of Guan explicitly teach:
wherein the region is a rectangular region between first and second opposite corner locations in the image; however, Zeng teaches:
wherein the region is a rectangular region between first and second opposite corner locations in the image (Zeng: ¶ 022; When the target is initially registered, the system 40 identifies the target location in image coordinates (u,v) and provides a target pattern or template T around the target, shown as template 30 in FIG. 1, defined by, for example, a pixel array or feature descriptor, that is some portion of the image 10 that includes the target) (Zeng: Fig. 1; [showing system selecting a rectangular region around the target identified])

    PNG
    media_image3.png
    368
    413
    media_image3.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the first embodiment of Talty with the further teachings of Zeng based on a motivation to reduce the significant amount of skill and experience it takes for a vehicle operator to accurately position the hitch ball at the proper location (Zeng ¶ 006).
Regarding claim 34, as detailed above, Talty in view of Guan teaches the invention as detailed with respect to claim 1. Neither Talty in view of Guan explicitly teach:
wherein the processing means is further arranged to determine the location of each corner location as a coordinate (x, y) with respect to a datum such as a corner of the image; however, Zeng teaches:
wherein the processing means is further arranged to determine the location of each corner location as a coordinate (x, y) with respect to a datum such as a corner of the image (Zeng: ¶ 022; Based on the speed and the steering angle of the vehicle 12, the algorithm predicts a new location (u′,v′) in image coordinates of the target at each sample point. When a new image is acquired from the camera 42, the algorithm searches the new image around the predicted location (u′,v′) within a predefined window W, defined as an image patch I(u,v), and represented as dotted box 32 in FIG. 1, using equations [which describe the new rectangle around a datum of the center of the predicted coupling location and] the algorithm replaces the current template 30 represented by T with the new matched template T] (Zeng: Fig. 1; [showing system displaying a newly selected rectangular region of the image calculated from the center of the tow hitch datum [32]]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the first embodiment of Talty with the further teachings of Zeng based on a motivation to reduce the significant amount of skill and experience it takes for a vehicle operator to accurately position the hitch ball at the proper location (Zeng ¶ 006).
Regarding claim 35, as detailed above, Talty in view of Guan teaches the invention as detailed with respect to claim 1. Neither Talty in view of Guan explicitly teach:
wherein the processing means is arranged to select the region of the image to be large enough to allow movement of the imaging means either or both during manufacture or use of the vehicle; however, Zeng teaches:
wherein the processing means is arranged to select the region of the image to be large enough to allow movement of the imaging means either or both during manufacture or use of the vehicle. (Zeng: ¶ 022; Based on the speed and the steering angle of the vehicle 12, the algorithm predicts a new location (u′,v′) in image coordinates of the target at each sample point. When a new image is acquired from the camera 42, the algorithm searches the new image around the predicted location (u′,v′) within a predefined window W, defined as an image patch I(u,v), and represented as dotted box 32 in FIG. 1, using equations [which describe the new rectangle around a datum of the center of the predicted coupling location and] the algorithm replaces the current template 30 represented by T with the new matched template T].
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the first embodiment of Talty with the further teachings of Zeng based on a motivation to reduce the significant amount of skill and experience it takes for a vehicle operator to accurately position the hitch ball at the proper location (Zeng ¶ 006).
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Talty in view of Guan in view of Pliefke et al. (US 20140160276 A1) (hereinafter Pliefke). As regards the individual claims:
Regarding claim 2, as detailed above, Talty in view of Guan teaches the invention as detailed with respect to claim 1. Neither Talty in view of Guan explicitly teach:
wherein the region of the image is a predetermined region within the image. However Pliefke does teach:
wherein the region of the image is a predetermined region within the image (Pliefke: ¶ 031; the system may execute a few transformations of just the area the trailer target can possibly be located (the arch-shaped area) plus a small tolerance area.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to recognize that the system may execute a few transformations of just the area the trailer target can possibly be located (the arch-shaped area) plus a small tolerance area is wherein the region of the image is a predetermined region within the image based on the logic that if focusing on a predetermined region within the image is effective for recognizing a trailer cup near the bumper of a vehicle, it would be effective to recognize a trailer ball near the bumper of a vehicle (Pliefke: ¶ 031).
Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the first embodiment of Talty with the further teachings of Pliefke based on a motivation to prevent driver from misestimating turn curvature and scratching the front wheels (Pliefke ¶ 55).
Regarding claim 14, as detailed above, Talty in view of Guan teaches the invention as detailed with respect to claim 1. But, neither Talty nor Zeng explicitly teach:
wherein the processing means is further arranged to output the indication indicative of the location of the tow hitch to an autonomous driving module
However Pliefke does teach wherein the processing means is further arranged to output the indication indicative of the location of the tow hitch to an autonomous driving module (Pliefke: ¶ 055; A trailer driving aid . . . system may control the steering wheel (such as by actuators or the like) in part to lead the driver into the possible or ideal path or fully for autonomous driving.).
Claims 5-6, 8, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Talty in view of Guan in view of Ohba (US 20160245659 A1). As regards the individual claims:
Regarding claim 5, as detailed above, Talty in view of Guan teaches the invention as detailed with respect to claim 1. Guan further teaches
the processing means is arranged to extract at least one feature from each of the plurality of template areas (Guan: ¶ 133] The signal-shape recognizer 32 similarly performs the shape recognition processing with respect to the yellow signal 93Y and the red signal 93R, to generate the result region obtained by detecting the yellow signal 93Y and the red signal) (Guan: ¶ 108; The signal-recognition-dictionary input unit 26 outputs the signal-color recognition dictionary DC2 selected according to the identifying result of the time period acquired from the time period identifier 24, to the signal-candidate-region recognizer)
But neither Talty nor Guan explicitly teach:
by determine a distribution of gradients associated with each potential location of the tow hitch within the selected region of the image.
However Ohba does teach:
by determine a distribution of gradients associated with each potential location of the tow hitch within the selected region of the image(Ohba: ¶ 035; identification of the towed vehicle [and other objects can be achieved by using] Haar-like features or histogram of oriented gradients (HOG) features can be used as feature representation and object classification by training algorithms such as AdaBoost or support vector machine (SVM) can be performed. Using the results of object detection, a warning analysis module executed in a CPU 416 analyzes a distance to an object of interest which may be the towed vehicle).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to recognize that identification of the towed vehicle [and other objects can be achieved by using] Haar-like features or histogram of oriented gradients (HOG) features can be used as feature representation and object classification by training algorithms such as AdaBoost or support vector machine (SVM) can be performed. Using the results of object detection, a warning analysis module executed in a CPU 416 analyzes a distance to an object of interest which may be the towed vehicle is the processing means is further arranged to determine a distribution of gradients associated with each potential location of the tow hitch within the image based on the logic that if applying a distribution of gradients is effective for recognizing a trailer, it would also be effective to recognize the hitch (Ohba: ¶ 035).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the first embodiment of Talty with the further teachings of Ohba based on a motivation to enable the vehicle to automatically detect when towing a vehicle for the convenience of the drive (Ohba ¶ 006)
Regarding claim 6, as detailed above, Talty in view of Guan teaches the invention as detailed with respect to claim 1. Talty further teaches:
wherein the processing means is arranged to detect the predetermined shape by applying a Hough transform to the selected region of the image to identify one or more locations of the predetermined shape, each location corresponding to a respective potential location of the tow hitch (Talty: ¶ 040; pattern matching routine, such as a Hough Transform, may be utilized to determine the position of the first coupling 108 in the image. For instance, a circular Hough Transform may be applied when the first coupling 108 is implemented as the hitch ball) (Talty: ¶ 010-011; system includes one or more cameras operable for collecting dynamic pixel images of the first and second hitch devices, and . . . and a controller . . . The controller is programmed to display the first graphical overlay to the dynamic pixel images during a first phase of the hitching operation, and to calculate a distance between a calibrated position of the first hitch device and the determined position of the second hitch device)
Regarding claim 8, as detailed above, Talty in view of Guan in view of Ohba teaches the invention as detailed with respect to claim 1. Ohba further teaches:
wherein the processing means is arranged to use a Support Vector Machine classifier to perform the classification (Ohba: ¶ 035; identification of the towed vehicle [and other objects can be achieved by using] Haar-like features or histogram of oriented gradients (HOG) features can be used as feature representation and object classification by training algorithms such as AdaBoost or support vector machine (SVM) can be performed. Using the results of object detection, a warning analysis module executed in a CPU 416 analyzes a distance to an object of interest which may be the towed vehicle 510).
Regarding claim 36, as detailed above, Talty in view of Guan teaches the invention as detailed with respect to claim 6. Talty further teaches:
wherein the processing means is further arranged to output a Histogram of Gradients, HOG, associated with each potential location of the tow hitch within the selected region of the image(Ohba: ¶ 035; identification of the towed vehicle [and other objects can be achieved by using] Haar-like features or histogram of oriented gradients (HOG) features can be used as feature representation and object classification by training algorithms such as AdaBoost or support vector machine (SVM) can be performed. Using the results of object detection, a warning analysis module executed in a CPU 416 analyzes a distance to an object of interest which may be the towed vehicle 510).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the first embodiment of Talty with the further teachings of Ohba based on a motivation to enable the vehicle to automatically detect when towing a vehicle for the convenience of the drive (Ohba ¶ 006).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Talty in view of Guan, in further view of Ruland (DE 102010006521 A1). As regards the individual claims:
Regarding claim 10, as detailed above, Talty as modified by Guan teaches the invention as detailed with respect to claim 1. Neither Talty nor Guan explicitly teach:
wherein the processing means is further arranged to use a Speeded Up Robust Features (SURF) feature detector
However Ruland does teach:
wherein the processing means is further arranged to use a Speeded Up Robust Features (SURF) feature detector (Ruland: ¶ 012 and 016; Surf (speed up robust features) is an algorithm for recognizing image features for machine vision. . . In a preferred embodiment, an imaging sensor attached to one of the vehicles is used to scan both the second vehicle (and / or the connecting element) and the surroundings next to the second vehicle).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the first embodiment of Talty with the further teachings of Ruland based on a motivation to improve precision in determining identifying a trailer hitch connection and trailer using a pre-existing imaging sensor (¶ 012 - 014).
Response to Arguments
Applicant's remarks filed April 13, 2022 have been fully considered.
Applicant’s arguments with respect to claims 1-2, 4-6, 8, 10-16, 18-19, 29-30, and 32-36  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Wuergler et al. (US 20170151846 A1) which discloses a method and system for guiding a hitching operation between a tow vehicle and a trailer using camera-captured images and image recognition and alignments..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         



/MACEEH ANWARI/Primary Examiner, Art Unit 3663